Name: Council Regulation (Euratom, ECSC, EEC) No 3212/87 of 20 October 1987 adjusting the rate of the special temporary levy provided for in Article 66a of the Staff Regulations of officials of the European Communities
 Type: Regulation
 Subject Matter: taxation;  EU institutions and European civil service
 Date Published: nan

 29 . 10 . 87 Official Journal of the European Communities No L 307/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (Euratom, ECSC, EEC) No 3212/87 of 20 October 1987 adjusting the rate of the special temporary levy provided for in Article 66a of the Staff Regulations of officials of the European Communities new Article 66a to the Staff Regulations, thereby introdu ­ cing a special temporary levy on the net remunerations paid by the Communities ; Whereas the special levy was fixed in 1981 on the basis of the economic data referred to in the preamble to the said Regulation ; Whereas these economic data now reveal an improvement in the economic and social situation which would justify a reduction in the rate of the special levy ; Whereas, in accordance with Article 66a (2) (b) of the Staff Regulations, the rate of the special levy should therefore be adjusted from the sixth year of application, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in parti ­ cular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), and last amended by Regulation (Euratom, ECSC, EEC) No 3019/87 (2), and in particular Article 66a of the Staff Regulations and Article 20 , third paragraph, and Article 63a of the Conditions of Employment, Having regard to the proposal from the Commission, submitted after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parli ­ ament (3), Having taken note of the report of the Consultation Committee set up by the Council Decision of 23 June 1981 , Having taken note of the report of the Conciliator appointed in accordance with point III.l of the said Deci ­ sion , Whereas Council Regulation (Euratom, ECSC, EEC) No 3821 /81 of 15 December 1981 amending the Staff Regu ­ lations of officials of the European Communities and the conditions of employment of other servants of those Communities (4), added, in order to take account of the specific difficulties of the economic and social situation, a Article 1 Paragraph 2 (b) of Article 66a of the Staff Regulations is hereby replaced by the following : '(b) During the last five years the levy rates which shall apply to the basis referred to in paragraph 3 shall be as follows :  12,70 % of the amount making up its basis during the sixth year,  7,62 % of this amount during the following four years.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1986 . (') OJ No L 56, 4. 3 . 1968 , p. 1 . (2) OJ No L 286, 9 . 10 . 1987, p. 3 . (3) OJ No C 227, 8 . 9 . 1986, p. 160 . b) OJ No L 386, 31 . 12 . 1981 , p. 1 . No L 307/2 Official Journal of the European Communities 29 . 10 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 October 1987. For the Council The President U. ELLEMANN-JENSEN